Citation Nr: 1102254	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1968 to April 1970.  Service in the Republic of Vietnam is 
indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the Veteran's claim.

In July 2010, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (2010).  The requested opinion has been provided and 
has been associated with the Veteran's VA claims folder.  The VHA 
opinion has been provided to the Veteran and his representative.  
The Veteran was afforded 60 days to provide additional argument 
or evidence and was notified of such in a letter dated September 
2010.  The Veteran's representative submitted additional argument 
in December 2010.


FINDINGS OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed hepatitis C and his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for hepatitis 
C, which he contends was incurred during his military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for obtaining 
such evidence, did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated in April 
2006.  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the April 2006 VCAA letter.  
Specifically, the letter stated that VA would assist the Veteran 
in obtaining relevant records such as all records held by Federal 
agencies to include service treatment records or other military 
records, and medical records from VA hospitals.  With respect to 
private treatment records, the letter informed the Veteran that 
VA would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and Consent 
to Release Information.  The letter also notified the Veteran 
that he would be afforded a VA examination if necessary to make a 
decision on his claim.

The April 2006 VCAA letter emphasized:  "[i]f the evidence is 
not in your possession, you must give us enough information about 
the evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give it 
to us, asks for a fee to provide it, or VA otherwise cannot get 
the evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].  The VCAA letter also specifically requested:  
"[i]f there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, please 
send it to us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in a March 2006 
letter, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact of 
the condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.

With respect to effective date, the March 2006 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
evidence of record includes the Veteran's statements, service 
treatment records, and VA and private treatment records.

As indicated above, a VHA opinion was obtained in July 2010 as to 
the hepatitis C claim.  The VHA opinion reflects that the 
examiner thoroughly reviewed the Veteran's past medical history, 
documented his medical conditions, and rendered an opinion which 
appear to be consistent with the remainder of the evidence of 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
[the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion].  The Board therefore concludes that the VHA 
medical opinion is adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the issue has been 
consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and he declined the option to testify at a personal hearing 
before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 
29, 2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use. 

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

Analysis

The Veteran seeks entitlement to service connection for hepatitis 
C, which he contends was incurred during his active military 
service.

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of disease or 
injury; and (3) medical nexus between the first two elements.  
See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence of record demonstrates an initial diagnosis of 
hepatitis C in February 2002.  A continuing diagnosis of 
hepatitis C was documented by the September 2006 VA examiner.  
Accordingly, Hickson element (1) has been satisfied. 

Regarding Hickson element (2), the Board will separately discuss 
disease and injury.

With respect to disease, the Veteran's service treatment records 
are pertinently negative for a diagnosis of hepatitis while in 
service.  The Veteran's service separation examination is absent 
any mention of a hepatitis diagnosis.  No additional medical 
evidence has been submitted to indicate any in-service hepatitis 
diagnosis.  As indicated by the record, the first diagnosis of 
hepatitis was documented in May 1971, over a year after the 
Veteran's discharge from military service.  See the VA discharge 
summary dated June 1971.

Thus, the Board finds that the portion of Hickson element (2) 
dealing with in-service incurrence or aggravation of a disease 
has not been met.

With respect to in-service injury, the Veteran has asserted that 
he was exposed to the blood of fellow and enemy soldiers during 
his Vietnam service.  See, e.g., the Veteran's statement dated 
December 2005.  The Board has no reason to doubt the Veteran's 
contentions in this regard as they are consistent with his 
service personnel records which document his experience as a 
combat engineer in Vietnam.  As such, the Board finds that 
Hickson element (2) has been satisfied to this extent.

The Board also notes that the Veteran told the September 2006 VA 
examiner that he received a tattoo during his military service.  
See the VA examination report dated September 2006.  The Board 
recognizes that a tattoo is a risk factor for hepatitis C 
infection.  See the VA Fast Letter 04-13, June 29, 2004.  
Crucially, however, the Veteran's statement to the September 2006 
VA examiner is contradicted by the evidence of record, including 
his own prior statement in which he indicated that he received 
his tattoo in 1976.  See the Veteran's statement dated April 
2006.  Moreover, the Veteran's service separation examination is 
absent any mention of a tattoo.  Accordingly, based upon the 
Veteran's contradictory statements and the April 1970 service 
separation examination, the Board finds that the evidence does 
not support the Veteran's September 2006 assertion that he 
received a tattoo in service.  
Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record does not support the 
Veteran's contention that his currently diagnosed hepatitis C is 
due to his military service.  Specifically, the July 2010 
reviewing VHA physician concluded that "it is not at least as 
likely as not that the Veteran's currently diagnosed hepatitis C 
is due to his exposure to blood during combat conditions while 
serving in the Republic of Vietnam."  The VHA physician further 
stated that the Veteran reported two risk factors:  blood 
exposure during combat and a tattoo.  The physician explained 
that, "[t]he tattoo was not documented on his separation 
physical in April, 1970.  He was first diagnosed and hospitalized 
with hepatitis in May, 1971, over 12 months after discharge in 
April, 1970."  He further opined, "[i]n a study of 1,288 
Veterans, seropositivity to hepatitis C was clearly increased 
with tattoos.  This study included 588 combat Veterans.  There 
was relatively less risk of hepatitis C seropositivity with 
military related exposures such as air injection and blood 
exposure in combat than with tattoos."

The VHA reviewing physician was also asked to address the 
relationship, if any, between the 1971 diagnosis of hepatitis and 
the Veteran's military service and his currently diagnosed 
hepatitis C.  In answering this inquiry, the VHA physician 
initially noted that the Veteran "was discharged from active 
duty in April 1970 and the hospitalization for hepatitis was in 
May through September, 1971.  The interval from service in South 
Vietnam and the hospitalization exceeds 12 months.  This is 
longer than the incubation period for hepatitis A, B, and C."  
The VHA physician went on to state that although "it is 
difficult to establish the relationship between the 1971 [post-
service] hepatitis" and the currently diagnosed hepatitis C, 
"[i]f the patient was not found to have antibodies to hepatitis 
A or B following the acute infection in 1971, it is as likely as 
not that this was due to acute hepatitis C."

This VHA medical opinion appears to have been based on a thorough 
review of the record, including the Veteran's comprehensive 
treatment records, and a thoughtful analysis of the Veteran's 
entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  The Board therefore 
finds the July 2010 VHA opinion to be probative as to the issue 
of medical nexus.

Also of record as to the issue of medical nexus is the opinion of 
the September 2006 VA examiner.  Specifically, the VA examiner 
stated that "the Veteran's hepatitis C infection is as likely as 
not related to previous history of hepatitis in 1971, tattoo left 
upper arm in 1968."  Critically, the VA examiner provided no 
rationale for this conclusion and also failed to provide an 
opinion concerning the relationship, if any, between the 
Veteran's hepatitis and his in-service blood exposure.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her opinion 
goes to the weight or credibility of the evidence].  Accordingly, 
the Board finds the September 2006 VA opinion to be of little 
probative value.

The Board has considered the Veteran's lay statements that his 
currently diagnosed hepatitis C is due to his military service.  
In this regard the Board notes that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he has experienced certain observable 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 
(2007) [holding that, "[a]s a layperson, an appellant is 
competent to provide information regarding visible, or otherwise 
observable symptoms of disability]; see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay witnesses may, in some circumstances, opine on 
questions of etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) [holding that the Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau].  This does not mean, however, that lay 
evidence is necessarily always sufficient to render opinions 
concerning medical nexus, but rather only that it is sufficient 
in those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise to 
do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide such evidence.

Crucially, in this case, the issue of whether the Veteran's 
hepatitis C is due to his blood exposure during military service 
is a question requiring medical expertise and such conclusions 
require more than lay testimony pertaining to matters which are 
capable of direct observation.  C.f. Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) [holding that unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis] with Jandreau, 492 F.3d at 1376 [holding that 
lay witness capable of diagnosing dislocated shoulder]; Barr, 21 
Vet. App. at 308-309 [holding that lay testimony is competent to 
establish the presence of varicose veins]; Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) [holding that lay person competent to 
testify to pain and visible flatness of his feet].  The lay 
statements of the Veteran concerning the etiology of his 
currently diagnosed hepatitis C are therefore not competent in 
this regard.  

To some extent, the Veteran appears to be contending that he has 
suffered from hepatitis C continually since service.  The Board 
is aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-
121 (1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.

The Board recognizes that the medical evidence documents a 1971 
diagnosis of hepatitis, which the July 2010 VHA reviewing 
physician indicated was at least as likely as not related to the 
Veteran's currently diagnosed hepatitis C.  Crucially, however, 
the VHA physician also specifically concluded that the post-
service hepatitis diagnosis was unrelated to any in-service 
exposure to blood, as the time between possible exposure and 
diagnosis exceeded the incubation period.  Accordingly, the 
medical evidence does not support the Veteran's contentions 
pertaining to continuity of symptomatology after service; 
therefore, continuity is not demonstrated by the record.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.
In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hepatitis C.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


